In an action by an infant plaintiff (who was three and one-half months old at the time of the accident) to recover damages for personal injuries sustained by him when, in the kitchen sink of his parents’ apartment, he came into contact with hot water from the sink faucet; and by his father to recover damages for the future loss of his services and for medical expenses, the defendant appeals from a judgment of the Supreme Court, Dutchess County, rendered January 30, 1959, after a jury trial, in favor of plaintiffs. The infant suffered extensive second and third degree burns on the face and left side of the body. Defendant, the owner and operator of the apartment building, is charged with negligently supplying scalding water to the apartment in which plaintiffs lived as tenants. Judgment reversed on the facts and a new trial granted, with costs to abide the event. In our opinion, the verdict is against the weight of the credible evidence. Beldock, Acting P. J., Ughetta, Christ and Pette, JJ., concur.